709 S.E.2d 210 (2011)
In the Matter of Lecora BOWEN.
No. S11Y0147.
Supreme Court of Georgia.
March 7, 2011.
Reconsideration Dismissed April 12, 2011.
Paula J. Frederick, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on a Notice of Discipline filed by the Office of General Counsel of the State Bar of Georgia, at the direction of the Investigative Panel of the State Disciplinary Board. The State Bar seeks the disbarment of Lecora Bowen (State Bar No. 071252) based on her abandonment of two clients. The State Bar attempted to serve Bowen personally at the address listed with the State Bar, but the sheriff filed a return of service non est inventus. The State Bar then properly served Bowen by publication pursuant to Bar Rule 4-203.1(b)(3)(ii). Bowen failed to file a Notice of Rejection. Therefore, she is in default, has waived her rights to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1(b).
The facts, as deemed admitted by virtue of Bowen's default, show that Bowen, who was admitted to the Bar in 1986, was paid $4,000 by a client to file a medical malpractice action. While Bowen filed the suit, she failed to prosecute it or otherwise protect her client's interests, and the court dismissed the case with prejudice. Bowen was also paid $4,000 by another client to file suit on the client's behalf in an employment matter. After the federal district court ruled against her client, Bowen filed a notice of appeal, but the Eleventh Circuit Court of Appeals dismissed the appeal for failure to file the appellate brief timely. By these actions, Bowen has violated Rule 1.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for violation of Rule 1.3 is disbarment.
In aggravation of discipline, the Investigative Panel found that Bowen failed to cooperate during the investigation and was suspended in March 2010 for failure to respond in another disciplinary matter. Additionally, this Court's records show that in 2004 this Court accepted Bowen's petition for voluntary discipline and imposed a Review Panel reprimand based on her violations of Rules 1.15(I)(b) and 9.3 of Bar Rule 4-102(d), when she failed to timely return funds she had received in connection with a real estate loan that failed to close and she failed to file a sworn response to the notice of investigation in that matter. See In the Matter of Bowen, S05Y0241 (Nov. 22, 2004).
*211 Having reviewed the record, we agree that disbarment is the appropriate sanction in this matter. Accordingly, it is hereby ordered that the name of Lecora Bowen be removed from the rolls of persons authorized to practice law in the State of Georgia. Bowen is reminded of her duties pursuant to Bar Rule 4-219(c).
Disbarred.
All the Justices concur.